Case 1:21-cr-00212-RDA Document 2 Filed 09/21/21 Page 1of1 Pagelba 2D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Criminal Case Cover Sheet FILED: [REDACTED U.S. District Court
Place of Offense: [_] Under Seal Judge Assigned: LM
City: Fairfax Superseding Indictment: Criminal No. 1:21cr -00 2.\ on
County:|Virginia Same Defendant: New Defendant: — |x
Magistrate Judge Case No. Arraignment Date:
Search Warrant Case No. R. 20/R. 40 From:
Defendant Information:
Defendant Name:|Thomas J. Nash Alias(es):|Kyle [_] Juvenile FBI No|898099AE6
Address:
Employment:
Birth Date: |1996 SSN: |7868 Sex: [Male Race: |White Nationality:
Place of Birth: Height:|6'1" | Weight:|180 Hair: Eyes: Scars/Tattoos:
[_] Interpreter Language/Dialect: Auto Description:

 

 

 

 

 

Location/Status:

 

 

 

 

 

 

 

 

 

 

 

 

 

Arrest Date: [_] Already in Federal Custody as of: in:
[_] Already in State Custody [_] On Pretrial Release Not in Custody

[_] Arrest Warrant Requested [_] Fugitive [_] Summons Requested

[_] Arrest Warrant Pending [_] Detention Sought [_] Bond

 

 

Defense Counsel Information:

 

 

 

 

 

 

 

 

 

 

 

Name: |John O. lweanoge II [-] Court Appointed Counsel Conflicts:
Address: }1026 Monroe Street, NE Washington, DC 20017 [_] Retained
Phone: |(202) 347- 7026 |] Public Defender [_] Federal Public Conflicted Out

 

 

 

U.S. Attorney Information:

 

 

 

 

 

 

 

AUSA(s): |Rachel Roberts Phone: |(703) 299-3700 Bar No.

 

 

 

 

Complainant Agency - Address & Phone No. or Person & Title:

 

 

Task Force Officer Randall Mason, Drug Enforcement Administration

 

 

 

 

 

U.S.C. Citations: Code/Section Offense Charged Count(s) Capital/Felony/Misd./Petty
Set 1: 21 USC §841(a)(1), 846 | |Consp. to Dist. PWID 5 Kilograms oral 1 Felony
Set 2:

 

 

 

 

 

 

 

 

 

 

 

Date: 9/21/2021 AUSA Signature: ™~ [ us yee may be continued on reverse

 

 

 
